Title: From John Adams to Oliver Whipple, 3 March 1809
From: Adams, John
To: Whipple, Oliver



Dear Sir—
Quincy March 3rd 1809

I have recieved your favour of February 23rd and thank you for the friendly as well as the complimentary sentiments expressed in it
It has been now and then my fortune in the course of a long life, though not frequently to receive a compliment. yours is a pleasant one; and as an instance of adversity seldom comes alone, so I have observed that an instance of prosperity is seldom quite solitary. The same evening that brought me your letter brought me another compliment. In the Boston Gazette of March the 22nd is an advertisment of Ebenezer Leman a black smith. NB Wanted at said shop,. The oil of Mr Adams’s Administation—it being a sovereign Antidote against rust accumulating on mechanic Tools. Probatum est. March 2nd. Who this Mr Leman is I know not, But I recollect not that I was ever more sweetly flattered by any compliment since I was born.
But to be serious I have read nothing in Print or in Manuscript during the last year, more correct in Fact and in principle than the sentiments expressed in your letter. I wish they were more general. I am afraid my beloved New England is in too violent a passion to think soberly of her duty and true interest.
Envy, jealousy, and fear, are incessantly at work in the minds of certain editors of Newspapers and thier profligate scribblers to throw out something which may injure the reputation of J Q Adams and raise suspicions in the minds of the people that he has interested views and ambitious Projects. Hence all these lying Paragraphs which you have read of his destination to the War office &c. There is no foundation for them but in the ill-natured brains that produce them. my commission then which you give me has no sphere of action
Old Montaigne says shew me the most virtuous man that ever existed and name to me the most virtuous action of his life and in ten minutes time I will undertake to assign fifty selfish and vicious motives for it. This sentiment has been remarkably exemplified and verified in the person of J Q A—The most selfish, ambitious and avaricious Crew in the nation are imputing Sinister motives to the most virtuous and disinterested Man in it.
These Libellers are not so ingenious as virgil in the invention of mean motives. I nevertheless can never forgive him for contriving so clumsily and impiously his Æneid as to oblige himself to invent so many base motives for the most chaste and dignified goddess in heaven Juno the wife and Sister of Jupiter, the mother of Gods and men and all this in favour of such a strumpet as Venus
Nec dum etiam caussae irarum Saevique dolores
Exciderant animo manet alta mente repostum
Judicium Paridis, Spretæque injuria formee
Et genus invisum et rapti Ganymedis honores
His accensa &c
Cum Juno ætarnum Servans Sub pectore vulnus
Hæc Secum &c
But away with Poets and Politicians. I salute your fireside and with success to your views being with sentiments of esteem and regard Sir your most obedient

J Adams